Title: To Thomas Jefferson from Rufus King, 25 December 1825
From: King, Rufus
To: Jefferson, Thomas


Dear Sir.
London.
Decr 25. 1825
According to my letter of the 20th Ultimo, I have now the honor to send you enclosed the promised Despatch of Mr Secretary Canning. I gave Mr Barlow notice thereof, and measures are prepared to have the matter brought to a Conclusion—A Mr Warwick of Virginia is to ship the goods to your order in Virginia, taking care to have them previously insured—The first shipment will probably take place this WeekWith great respect I am Dear Sir Your obedt & faithful ServtRufus King.